Citation Nr: 0706425	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  04-14 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 
percent for diabetes mellitus.

2.  Entitlement to a disability evaluation in excess of 20 
percent for degenerative joint disease of the lumbar spine.

3.  Entitlement to service connection for bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from August 1972 to September 
1975 and from March 1986 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June and December 2002 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record contains a copy of an April 2004 letter from the 
Social Security Administration (SSA) informing the veteran 
that he had been awarded disability benefits.  Unfortunately, 
the complete records from such application have not been 
associated with the veteran's claims file.  The Board notes 
that VA has a duty to obtain SSA records when they may be 
relevant and VA has actual notice that the veteran is 
receiving SSA benefits.  See Voerth v. West, 13 Vet. App. 
117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the RO should contact the SSA and obtain and 
associate with the claims file copies of the veteran's 
records regarding SSA benefits, including the complete 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
obtain and associate with the claims file 
copies of the veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

2.  After completion of the above, and 
any additional development of the 
evidence that the RO may deem necessary, 
the RO should review the record, to 
include all evidence received since the 
July 2004 supplemental statement of the 
case and readjudicate the claim.  If the 
benefits sought remain denied, the 
veteran should be issued an appropriate 
supplemental statement of the case, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



